Plaintiff in error was convicted in the county court of Garfield county on a charge of selling intoxicating liquor, and on the 17th day of May, 1911, was sentenced by the court, in accordance with the verdict of the jury, to pay a fine of five hundred dollars and be confined in the county jail for a period of six months. The appeal was filed in this court on July 14, 1911. The Attorney General has filed the following motion to dismiss the appeal:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Garfield county on the 17th day of May, 1911; that afterwards on the 28th day of August, 1911, after the sixty days allowed by law in which to file petition in error and case-made in this court had expired, the county judge attempted to extend the time in which to perfect an appeal, but said judge was at that time without jurisdiction to make such order; that the petition in error and case-made were not filed in this court until the 14th day of September, 1911, more than sixty days after the rendition of such judgment, no order having been legally made extending the time within which to file petition in error and case-made in this court."
No appearance has been made on behalf of accused, and no reply to the motion to dismiss. We take it as confessed, and it is hereby sustained. The appeal is accordingly dismissed.